   Case: 4:20-cv-01766-SPM Doc. #: 4 Filed: 12/14/20 Page: 1 of 1 PageID #: 15


                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

 Thomas M. Prenger,                                 )
                                                    )
                                                    )
                 Plaintiff,                         )
                                                    )
         vs.                                        )         Case No. 2:20-cv-00078-UNA
                                                    )
 Andrew M. Saul                                     )
 Commissioner of Social Security,
                                                    )
                                                    )
                                                    )
                                                    )
                 Defendant.                         )

                                               ORDER

        The above styled and numbered case was opened on December 14, 2020 and assigned to

the Northern Division.

        After a review of the case, it was determined the case was assigned incorrectly. The case

should have been assigned to the Eastern Division.

        Accordingly,

        IT IS HEREBY ORDERED that the above styled case is transferred to the Eastern

Division and assigned to the Honorable Shirley P. Mensah, United States Magistrate Judge, under

cause number 4:20-cv-01766-SPM.

        IT IS FURTHER ORDERED that cause number 2:20-cv-00078 UNA be

administratively closed.

                                                                 GREGORY J. LINHARES
                                                                   CLERK OF COURT


Dated: December 14, 2020                                        By: /s/ Michele Crayton
                                                                     Court Services Manager
In all future documents filed with the Court, please use the following case number 4:20-cv-01766-SPM.
